Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	In an amendment dated 06/18/2020, claims 1, 3, 5, 7-12, 15, 17 and 19-22 have been amended. Claims 6, 18 and 23-25 have been canceled. Claims 1-5, 7-17 and 19-22 have been examined.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
3.	Claims 1-5, 7-17 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
For independent claims 1, 7, 12 and 19, the prior art of record, alone or in combination, fails to teach the following limitations in conjunction with the rest of the claimed limitations:
obtaining, by the first computer entity, from the pseudonym value a plurality of partial pseudonym values, wherein the pseudonym value is not computable from any single one of the partial pseudonym values;


	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Simplicio, JR. et al. (U.S. Patent Application Publication 2019/0123915) teaches the generation of vehicle pseudonym keys from a public key (note paragraphs [0048] and [0054]). Simplicio differs from the claimed invention in that the keys are generated by the Registration Authority (RA) instead of the vehicle and also differs in the sending of the of the pseudonym values to a plurality of PKG.

	Spector et al. (U.S. Patent Application Publication 2013/0191632) teaches sending key shares to at least two PKG (note Fig. 4 and paragraph [0046]). Spector differs from the claimed invention in that they fail to teach the key shares are partial pseudonym values generated from a pseudonym value corresponding to a public key.

	Boneh et al. (U.S. Patent Application Publication 2010/0208895) teaches sending key shares to at least two PKG (note paragraphs [0048] and [0189]-[0191]). Boneh differs from the claimed invention in that they fail to teach the key shares are partial pseudonym values generated from a pseudonym value corresponding to a public key.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438